Response to Arguments
Applicant’s arguments with respect rejections under 35 USC § 102  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 20 recite the limitations in claim 1 and 11, such as “…both said training target outputs and said corresponding training inputs are generated from said specific single test signal …”. However, claims 5 and 20 also recite “training is further performed using an external training set”.  It is not clear  what “an external training set” means,  how to separate external/internal, and how can “ said specific single test signal” be part of an external training set. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-6, 8-9, 11-17,20-22  is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Kumar ( “Fast Learning-Based Single Image Super-Resolution”, 2016, cited from PTO-892 issued on7/15/2022).
Regarding claim 1, Kumar teaches a computer implemented method for performing a task on a specific single test signal, the method comprising: 
constructing a signal specific deep learning neural network ( DLNN) (Abstract, neural network), configured or said task and specifically for said specific single test signal( Abstract, a learning-based single image super-resolution (SISR) ); 
training said signal-specific DLNN using a training set, wherein the training set comprises pairs of training target outputs and their corresponding training inputs, wherein both said training target outputs and said corresponding training inputs are generated from said specific single test signal ( Fig.1, a larger LR context such as 3 × 3 can lead to disambiguation of the central 2 × 2 HR patch; Page 1506, left column, accurately estimate HR patches in a machine learning setup using LR pixels directly with reduced training overhead),  and 
applying said trained DLNN on said specific single test signal, wherein said specific single test signal is provided as an input to said trained DLNN, to obtain an output signal in accordance with said task( Abstract, obtain a high resolution (HR) image from a single given low resolution (LR) image).

Regarding claim 2, Kumar teaches the method of claim 1, wherein said training target outputs and said training inputs are extracted from at least one of: different parts of said specific single test signal , different dimensions of said specific single test signal ( Fig.1, a larger LR context such as 3 × 3 can lead to disambiguation of the central 2 × 2 HR patch; Page 1506, left column, a larger input LR patch than the one that maps to the HR patch ).

Regarding claim 3, Kumar teaches the method according to claim 1, wherein said generating of said training set comprises: 
* generating said training  target outputs from said specific single test signal( Page 1506, left column,  III 1), HR patch ); and 
* generating said corresponding training  input for each of said training target outputs, by degrading said training  target outputs, in accordance with said task( Page 1506, left column,  III 1),  an LR patch upon downsampling).

Regarding claim 4, Kumar teaches the method according to claim 3, wherein said generating of said training target outputs is obtained by transforming said specific single test signal by at least one of the following transformations: 
* rotating said specific single test signal to at least one angle, around at least one axis; 
* mirror reflecting said specific single test signal, around at least one axis; 
* scaling said specific single test signal along at least one axis; 
* cropping part of said specific single test signal; 
* applying an intensity transformation on said specific single test signal; 
* applying a filter on said specific single test signal; 
* applying a linear transformation on said specific single test signal; 
* applying a non-linear transformation on said specific single test signal( Page 1506, right column,  III 3), blurred HR (or interpolated LR) ); 
* applying the identity transformation on said specific single test signal; and 
* any combination thereof.  

Regarding claim 5, Kumar teaches the method according to claim 1, wherein at least one of the following holds true: 
- said specific single test signal is selected from the group consisting of: image, video sequence, medical signal, MRI, fMRI, audio, an N-dimensional signal; 
- said training is further performed using an external training set; and 
- said method is implemented via at least one device selected from a group consisting of: a computer, a camera, a mobile phone, a screen, a photo editing software, a projector, a computer chip, a hardware platform( Page 1510, computer).  

Regarding claim 6, Kumar teaches the method according to claim 1, wherein said task is at least one selected from the group consisting: super-resolution( Abstract, SISR), deblurring, denoising, completion of missing data, distortion correction, correcting compression artifacts, dehazing, signal- enhancement, signal-manipulation, degradation removal.  

Regarding claim 8, Kumar teaches the method according to claim 1, further comprising using said trained DLNN to estimate a degradation underlying said specific single test signal( Page 1506, left column,  III 1), , if the size of the HR patch being estimated is ms × ms, where s is the SR zoom factor, then use an n × n LR patch, such that n > m (for odd n and m).

Regarding claim 9, Kumar teaches the method according to claim 8, wherein said estimated degradation is at least one of: a blur kernel( Page 1506, right column,  III 3), blurred HR (or interpolated LR) ), a non-uniform blur-field, a super-resolution downscaling kernel, a noise type, a compression type.  

Claims 11-14, 16,20-22 recite similar subject matters in claims 1-6, 8-9, and are also rejected.
Regarding claim 15, Kumar teaches the method according to claim 14, wherein said generating of said training  target outputs is configured to at least partially preserve cross-scale internal recurrence within said specific single test image ( Fig. 1).  

Regarding claim 17, Kumar teaches the method according to claim 14, wherein said downscaling comprising lowering resolution of said training  target outputs, using a desired super resolution (SR) scale factor (s) ( Page 1506, left column,  III 1) ,  s is the SR zoom factor).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Glasner ( “Super-Resolution from a Single Image”, 2009).
Regarding claim 18, Kumar teaches the method according to claim 17.
Kumar does not expressly teach wherein said downscaling is gradual, provided via several intermediate SR scale factors.  
However, Glasner teaches downscaling is gradual, provided via several intermediate SR scale factors(  Page 4, left column, Let p be a pixel in L, and P be its surrounding patch (e.g., 5x5), then there exist multiple similar patches P1…Pk in L (inevitably, at subpixel shifts). These patches can be treated as if taken from k different low-resolution images of the same high resolution “scene”, thus inducing k times more linear constraints (Eq. (1)) on the high-resolution intensities of pixels within the neighborhood).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar and Glassner, by creating training input from high-resolution images in Kumar, low-resolution images of different scale factors following the teaching of Glassner.
One of ordinary skill would have been motivated for such combination in order to “extend the applicability of the classical Super-Resolution (SR) to a single image” (Glassner, Page 4, left column, 3.2)

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Timofte ( “Seven ways to improve example-based single image super resolution”, 2015).

Regarding claim 19, Kumar teaches the method according to claim 14.
Kumar does not expressly teach wherein said training is further provided using crops of at least some of said training  target outputs and their corresponding training input crops.  
However, Timofte teaches training is further provided using crops of at least some of said training  target outputs and their corresponding training input crops( Page 5, 3.5, input image … predictions on a set of transformed images derived from it. The most common transformations include cropping)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar and Timofte, by creating training input from output images in Kumar, with crops of the images following the teaching of Timofte
One of ordinary skill would have been motivated for such combination for the purpose of “the prediction for an input image is enhanced” (Timeofte, Page 5, 3.5)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661